Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 1 of 11 PageID #: 5687




                        APPENDICES TO
               PLAINTIFFS’ MEMORANDUM OF LAW
         IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
                           JUDGMENT
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 2 of 11 PageID #: 5688




                                  APPENDIX 1
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 3 of 11 PageID #: 5689
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 4 of 11 PageID #: 5690




                                  APPENDIX 2
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 5 of 11 PageID #: 5691
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 6 of 11 PageID #: 5692




                                  APPENDIX 3
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 7 of 11 PageID #: 5693
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 8 of 11 PageID #: 5694




                                  APPENDIX 4
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 9 of 11 PageID #: 5695
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 10 of 11 PageID #:
                                   5696




                                APPENDIX 5
Case 1:16-cv-04756-NGG-VMS Document 311-1 Filed 08/28/20 Page 11 of 11 PageID #:
                                   5697
